Exhibit Press Release For Further Information Contact: INVESTORS Chris Hall (717) 214-8834 or investor@riteaid.com MEDIA Karen Rugen (717) 730-7766 RITE AID COMPLETES COMPREHENSIVE PLAN TO REFINANCE ACCOUNTS RECEIVABLE SECURITIZATION FACILITIES CAMP HILL, PA, October 26, 2009 - Rite Aid Corporation (NYSE: RAD) announced today the successful completion of its previously announced comprehensive plan to refinance its existing first lien accounts receivable securitization facility and second lien accounts receivable securitization facility due September 2010.
